PD-1498-15
                                 PD-1498-15                                     COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                              Transmitted 11/17/2015 5:46:55 PM
November 18, 2015
                                                                                Accepted 11/18/2015 3:05:49 PM
                                                                                                 ABEL ACOSTA
                                 PD No:- - - - - -                                                       CLERK

 TONY ESCOBAR                                                    IN THE TEXAS COURT

 vs.                                                             OF CRIMINAL APPEALS

 STATE OF TEXAS                                                  AUSTIN, TEXAS

                 MOTION FOR EXTENSION OF TIME TO FILE
            APPELLANT'S PETITION FOR DISCRETIONARY REVIEW

 TO THE HONORABLE JUDGES OF SAID COURT:

        COMES NOW, Appellant, Tony Escobar, by and through the undersigned attorney,

 and files this Motion for Extension of Time to File Appellant's Petition for Discretionary

 Review, and in support thereof would show:

                                                  I.

        Appellant was convicted of capital murder and sentenced to life in the Texas

 Department of Criminal Justice - Institutional Division. The trial court was the 33gth District

 Court of Harris County, Texas. The trial court cause number was 1344348. On October 29,

 2015, the First Court of Appeals in Houston, Texas, affirmed appellant's conviction in

 appellate cause number 01-14-00593-CR.

                                            II.

       The current deadline for filing appellant's petition for discretionary review         is

November 30, 2015.

                                          III.

       No previous extension of time to file a petition for discretionary review has been

requested by appellant.
                                            IV.

       The undersigned visited Appellant at the Connally Unit in Kenedy, Texas, to discuss

the Opinion issued by the First Court of Appeals.         Additional time is needed for the

undersigned to evaluate the potential issues to be presented to this Court on petition for

discretionary review. The undersigned is also requesting this extension due to trial and

appellate   scheduling conflicts which       prevent him from completing a petition for

discretionary review by the current due date.

                                           v.
       Appellant is requesting an extension until December 28, 2015 in which to file a

petition for discretionary review in this matter

                                           VI.

       This request is not made for the purpose of delay but to insure Appellant's right to

appellate review in this matter.

       WHEREFORE, PREMISES CONSIDERED, the undersigned prays that the Court will

grant this Motion for Extension of Time to File Appellant's Petition for Discretionary Review

until December 28, 2015.



                                                   Respectfully submitted,




                                                   w~
                                                   SBOT: 09656300
                                                   4615 Southwest Freeway, Suite 600
                                                   Houston, Texas 77027
                                                   Tel: (713) 623-8312
                                                   Fax: (713) 626-0182
                                                   email: wthlaw@aol.com
       BEFORE ME, the undersigned authority, on this day personally appeared Wayne T.
Hill, who after being duly sworn by me, upon his oath did state that the information       )
contained in the above \MQfMm for extension of ime is true and c rrect. ( 1I - I - 2 o / 5
                         ,,,,,~\P.. HIJ 111111,,                      ~
                      ,,, -' \P •·· •· ··· ~0,,.",,
                    .$' ~'....o\ARy ";:,·.. ·y ~
               ...~S' .:... ~*&;.,·.~~       V' '· \1\~
                                                     o::o==
                                              t:- ~rn::.
               2 :
               = :~
               "::       ~     7,A'                   :           ~
               ~          \('"                  C:J."         $
                ~ v.      ··f-t; Of:rE'f..lf. .•/
                     1- 0: '• .t:>IRES
                                                            ~
                                                          .:;:;
                      ;,'l_, 'A.·..
                             ' V.t-. ........ ..··    \-.;~
                                  < 2.Qi6
                         I'/